Title: From George Washington to Timothy Pickering, 1 October 1798
From: Washington, George
To: Pickering, Timothy



ConfidentialDear Sir
Mount Vernon 1st Octr 1798.

This letter will contain very little more than an acknowledgment of the receipts of your letters of the 13th & 18th of last month, which came safe to hand.
The letter written by Mr Wolcott to the President of the United States, and the representation made by me to him, so soon as I received official information of the change intended, by him, in the relative Rank of the Major Generals, and of his departure in almost every other instance from what I considered a solemn compact; and the only terms on which I would, by an acceptance of the Commission hazard every thing dear & valuable to me, will soon bring matters to a close; so far as it respects myself. But, until the final result of them is known, the less there is said on the subject the better. With great truth & sincerity—I am always Yr Sincere & Obedt Servt

Go: Washington

